                 Case 20-12841-MFW                Doc 707         Filed 02/02/21         Page 1 of 3




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re:                                                      Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al., 1                         Case No. 20-12841 (MFW)

                                 Debtors.                   (Jointly Administered)


             NOTICE OF AMENDED 2 AGENDA FOR MATTERS SCHEDULED FOR
               TELEPHONIC HEARING ON FEBRUARY 2, 2021 AT 10:30 A.M.

                              ***AS NO MATTERS ARE GOING
                       FORWARD, THIS HEARING HAS BEEN CANCELED***

MATTERS GOING FORWARD:

1.        [Sealed] Debtors’ Motion for Entry of an Order Authorizing the Debtors to Make
          Payments to Certain Employees Under the Debtors’ Pre-Petition Bonus Program [Docket
          No. 689, Filed January 27, 2021]

          Response Deadline: February 1, 2021 at 12:00 p.m.

          Response(s) Received: None as of the date hereof.

          Related Documents:

                  A.        Notice of Hearing on Debtors’ Motion for Entry of an Order Authorizing
                            the Debtors to Make Payments to Certain Employees Under the Debtors’
                            Pre-Petition Bonus Program [Docket No. 693, Filed January 28, 2021]

                  B.        Certification of Counsel [Docket No. 704, Filed February 2, 2021]

                  C.        Order Authorizing the Debtors to Make Payments to Certain
                            Employees Under the Debtors’ Pre-Petition Bonus Program [Docket
                            No. 706, Filed February 2, 2021]

          Status: An order has been entered, no hearing is necessary.

1 The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number of
debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their federal
tax identification numbers is not provided herein. A complete list of such information may be obtained on the
website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the debtor entities
for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL 33442.

2   Amended items appear in bold.
          Case 20-12841-MFW         Doc 707     Filed 02/02/21     Page 2 of 3




2.   Debtors’ Motion for Entry of an Order Authorizing the Debtors to File Under Seal
     Exhibit 1 to the Proposed Order to the Debtors’ Motion for Entry of an Order
     Authorizing the Debtors to Make Payments to Certain Employees Under the Debtors’
     Pre-Petition Bonus Program [Docket No. 696, Filed January 28, 2021]

     Response Deadline: February 2, 2021 at 10:30 a.m.

     Response(s) Received: None as of the date hereof.

     Related Documents:

            A.     Notice of Filing of Proposed Redacted Version of Debtors’ Motion for
                   Entry of an Order Authorizing the Debtors to Make Payments to Certain
                   Employees Under the Debtors’ Pre-Petition Bonus Program [Docket No.
                   692, Filed January 28, 2021]

            B.     Order Authorizing the Debtors to File Under Seal Exhibit 1 to the
                   Proposed Order to the Debtors’ Motion for Entry of an Order
                   Authorizing the Debtors to Make Payments to Certain Employees
                   Under the Debtors’ Pre-Petition Bonus Program [Docket No. 705,
                   Filed February 2, 2021]

     Status: An order has been entered, no hearing is necessary.


                      [Remainder of Page Intentionally Left Blank]




                                            2
             Case 20-12841-MFW         Doc 707     Filed 02/02/21   Page 3 of 3




Dated: February 2, 2021

GREENBERG TRAURIG, LLP

/s/ Dennis A. Meloro                                 Nancy A. Peterman (admitted pro hac vice)
Dennis A. Meloro (DE Bar No. 4435)                   Eric Howe (admitted pro hac vice)
1007 North Orange Street, Suite 1200     - and -     Nicholas E. Ballen (admitted pro hac vice)
Wilmington, Delaware 19801                           77 West Wacker Dr., Suite 3100
Telephone: (302) 661-7000                            Chicago, Illinois 60601
Facsimile: (302) 661-7360                            Telephone: (312) 456-8400
Email: melorod@gtlaw.com                             Facsimile: (312) 456-8435
                                                     Email: petermann@gtlaw.com
                                                            howee@gtlaw.com
                                                            ballenn@gtlaw.com

                     Counsel for the Debtors and Debtors in Possession
